NUMBER 13-14-00110-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

RICARDO VAIZ,                                                                 Appellant,

                                             v.

FEDERAL NATIONAL
MORTGAGE ASSOCIATION,                                                         Appellee.


                On appeal from the County Court at Law No. 2
                        of Cameron County, Texas.


                          ORDER OF ABATEMENT
               Before Justices Rodriguez, Garza and Longoria
                             Order Per Curiam
       On June 6, 2013, appellee Federal National Mortgage Association (“Fannie Mae”)

filed a forcible-detainer petition against Ricardo Vaiz and all occupants in a justice of the

peace court in Cameron County Texas. Fannie Mae sought to evict Vaiz from certain

property located at “22329 FM 2556, La Feria, T[exas] 78559 a/k/a West Cantu Road,

Santa Rosa, T[exas] 78593.” The justice court entered judgment awarding possession
to Fannie Mae. Vaiz appealed to County Court at Law Number 2 of Cameron County,

which entered judgment awarding possession to Fannie Mae. This appeal followed.

       This case is before this Court on the briefs. Jurisdiction of forcible detainer actions

is expressly given to the justice court of the precinct where the property is located and,

on appeal, to county courts for a trial de novo. See TEX. PROP. CODE ANN. § 24.004(a)

(West, Westlaw through Chapter 46 2015 R.S.); Gonzalez v. Wells Fargo Bank, N.A., 441

S.W.3d 709, 712 (Tex. App.—El Paso 2014, no pet.); see also TEX. R. CIV. P. 510.3(b)

(“[A forcible detainer action] must be filed in the precinct where the premises is located.

If it is filed elsewhere, the judge must dismiss the case.”). In a forcible detainer action,

the appellate jurisdiction of a county court-at-law is confined to the jurisdictional limits of

the justice court, so that the county court has no jurisdiction over an appeal unless the

justice court had jurisdiction. Aguilar v. Weber, 72 S.W.3d 729, 731 (Tex. App.—Waco

2002, no pet.).

       The body of Fannie Mae’s original petition states that the subject property is

located in “Justice of the Peace Precinct 7 in Cameron County, Texas.” However, the

style of the petition states “Precinct 5, Position 3” in Cameron County. Similarly, the

judgment of the justice court states that the property is located in “Precinct 7, Place 1,”

but the style reflects “Precinct 5 Position 3.”

       In county court, Fannie Mae filed a motion for summary judgment asserting its right

to possession of the property. In his response to Fannie Mae’s motion, Vaiz asserted

that “the court designation is precinct 5, position 3 and in the body of the judgment it

states precinct 7, place 1.” Vaiz further noted that a forcible detainer action must be

dismissed if brought in the wrong precinct. The county court’s judgment awarding Fannie

Mae possession of the property states that “[t]his is an appeal from a judgment entered


                                              2
in an eviction proceeding in the Justice Court, either Precinct 5, Position 3 or Precinct 7,

Place 1, Cameron County Texas . . . .”

       The resolution of the jurisdictional issues presented in this appeal depends on

whether the property is located within “Precinct 7 Place 1” or within “Precinct 5 Place 3,”

the justice court in which Fannie Mae’s petition was filed. The record before this Court

fails to contain any evidence showing:      (1) the specific geographical delineation of

Precinct 5, Place 3; and (2) a certified legible map showing the location of Vaiz’s property

in relation to the geographical boundaries of Precinct 5, Place 3. Accordingly, we ABATE

and REMAND this appeal for the proceedings specified herein.

       Upon remand, the judge of the county court shall immediately cause notice to be

given and conduct a hearing regarding supplementation of the appellate record with the

aforementioned information. See TEX. R. APP. P. 34.5(c). The county court shall include

this information together with any orders it may enter regarding the aforementioned

issues, to be included in a supplemental clerk’s record. The county court shall cause a

supplemental reporter’s record of any proceedings to be prepared. The supplemental

clerk’s record and supplemental reporter’s record, if any, shall be filed with the Clerk of

this Court on or before the expiration of forty-five days from the date of this order. This

appeal will be reinstated upon receipt of the foregoing materials and upon further order

of this Court.

       It is so ORDERED.

                                          PER CURIAM



Delivered and filed the
22nd day of June, 2015.



                                             3